Citation Nr: 1548648	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-18 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than schizophrenia, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Air Force from May 1986 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2015 and in February 2014, the Board remanded the matter to the AOJ for further evidentiary development, which included providing a VA examination to address the Veteran's contention on the issue of service connection for PTSD.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AOJ has complied with the Board's remand directives, and attempted to provide a VA examination to the Veteran in September 2015.  The Veteran left this examination before it was completed.  Nevertheless, the Board finds that the directives from the February 2014 and August 2015 remands were substantially complied with as the Veteran was provided the requested examination and its termination was the result of actions by the Veteran not VA.


FINDING OF FACT

The Veteran does not have a diagnosis of PTSD.



CONCLUSION OF LAW

The criteria for service connection PTSD have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
 
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in July 2008.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).  The AOJ associated the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and private medical records identified by the Veteran.  In September 2015, VA attempted to provide the Veteran with a medical examination and obtain a medical opinion to address the Veteran's contention that of PTSD.  The examination and opinion are adequate for the disability, discussed below, as the examination reports show that the examiners attempted to interview the Veteran before the premature conclusion of the examination because of the Veteran.  However, upon review of the claims file the examiners provided a sufficiently detailed description of the Veteran's symptoms, and an analysis to support his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2015), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Merits

The Veteran contends that she has PTSD and this disease is related to her active service. The Veteran is currently service-connected for schizophrenia rated as 100 percent disabling.

To address the Veteran's claim for PTSD, the Board requested a VA examination which was initiated in September 2015.  Unfortunately, the Veteran left the VA examination before it was completed.  Despite her early termination of the examination, the examiner was able to provide some insight into the Veteran's mental health noting that the Veteran did not understand the purpose of the evaluation and refused to answer certain questions.  The examiner noted that the Veteran was extremely suspicious acted grossly inappropriate and was an unreliable historian as she was unable to separate delusion from reality.  The examiner concluded that he would be unable to provide a diagnosis of PTSD due to the truncated examination.  

The Board in analyzing the September 2015 VA examination report notes, that the VA examiner was unable to provide a diagnosis due in part because of the Veteran inability to complete the examination.  Importantly, the VA examiner also noted that the Veteran's symptoms of schizophrenia, which she is service connected for, present an insurmountable obstacle in determining a diagnosis for PTSD as the Veteran's reported history was colored with delusions.  

In considering this opinion, the Board finds that the Veteran's inability to complete the VA examination was not due to any fault on the part of VA.  Furthermore, this truncated VA examination rendered the examiner unable to provide a diagnosis of PTSD; instead, the examiner opined that the Veteran's symptoms were in fact extensions of her already compensated schizophrenia.  In fact, the examiner suggested that even if the examination were completed, that the Veteran's delusions from her service-connected schizophrenia would prevent an examiner from being able to render a diagnosis of PTSD. Therefore, the Board finds the evidence of record does not establish that the Veteran has a current diagnosis of PTSD, and thus, there is no current disability. Absent a valid diagnosis of PTSD, the claim must be denied.  Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992) (there can be no valid claim for service connection in the absence of a present disability).  Accordingly, the preponderance of the evidence is against the Veteran's claim, and entitlement to service connection for PTSD is denied.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


